Citation Nr: 0426880	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Entitlement to service connection for the residuals of 
rheumatic fever, other than rheumatic heart disease.  

2.  Entitlement to service connection for the rheumatic heart 
disease.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active service from October to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the RO, 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
rheumatic fever previously denied by the RO in an unappealed 
rating action of December 1969.  The veteran appeared and 
gave testimony at an RO hearing in February 1996, a 
transcript of which is of record.  

In a rating action of May 2000, the RO, denied entitlement to 
service connection for rheumatic heart disease, and 
degenerative disc disease of the cervical, thoracic, and 
lumbar spinal segments.  In June 2001 the veteran appeared 
and gave testimony at an RO hearing before the undersigned.  
A transcript of this hearing is also of record.  In a 
decision of August 2001 the Board reopened the veteran's 
claim for service connection for residuals of rheumatic 
fever.  The Board remanded the issues of entitlement to 
service connection for rheumatic heart disease, and 
degenerative disc disease of the cervical, thoracic, and 
lumbar spinal segments.  

In a decision of April 2003, the Board denied all of the 
above claims.  A motion by the appellant to vacate this Board 
decision was subsequently granted in regard to the issues of 
service connection for rheumatic fever and service connection 
for rheumatic heart disease.  The April 2003 Board decision 
in respect to two issues was vacated in August 2003, and 
these issues were remanded by the Board to the RO for further 
development.  

That development having been completed, the issue of 
entitlement to service connection for the residuals of 
rheumatic fever, other than rheumatic heart disease, and the 
issue of entitlement to service connection for rheumatic 
heart disease, are before the Board for further appellate 
consideration at this time.  


FINDINGS OF FACT

The veteran does not have current residuals of rheumatic 
fever.  

The veteran does not have current rheumatic heart disease.  


CONCLUSION OF LAW

1.  Rheumatic fever, or residuals thereof, was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2003).

2.  Rheumatic heart disease was not incurred in or aggravated 
by active service, or manifested within one year of service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002). In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board notes that in Pelegrini v. Principi, No. 01-944, 
U.S. Vet App. (June 24, 2004) the United States Court of 
Appeals for Veterans Claims (Court) found that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in October 2001 and February 2002, the RO 
informed the veteran of the evidence the RO would obtain on 
his behalf, and what evidence the veteran was responsible for 
obtaining.  The RO identified those records it had requested 
for the veteran, what evidence it would obtain, and what 
evidence the veteran was responsible for obtaining.  The 
notices also invited him to submit evidence, and thereby put 
him on notice to submit relevant evidence in his possession.  
The October 2001, letter informed the veteran of the evidence 
needed to substantiate his claim.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was a remand so that the notice 
could be provided.  The veteran essentially received that 
remedy when the RO provided notice.

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining. See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The appellant has not identified, nor is the Board aware of, 
additional medical records that could be obtained.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim. 
38 U.S.C.A. § 5103A(d).  The veteran was afforded 
examinations and VA obtained medical opinions in March 2002, 
and again in February 2004.

The Board therefore finds that, there is no further action 
that could assist the veteran in substantiating his claims. 
Therefore, the Board will address the merits of the 
appellant's claims.

                                                  I.  Factual 
Basis

A private electrocardiogram report dated in December 1960, 
indicates that there was no evidence of carditis.  The 
claimant was treated privately for upper respiratory symptoms 
in 1960 and 1961, and a diagnosis of rheumatic fever was 
reported.  In 1961 the veteran was treated for pain in the 
extremities, particularly the knees and feet, also diagnosed 
as acute rheumatic fever.  

In a December 1964 statement, a private physician reported 
that he saw the veteran in November 1964, at which time the 
veteran was suffering from a fever, sore throat, and slight 
cough.  A history of rheumatic fever at age 10 was noted.  
Examination revealed bilateral exudative tonsillitis without 
evidence of rheumatic heart disease.  An April 1967 medical 
statement shows treatment for pharyngitis, but no heart 
murmur was found.  

On the veteran's October 1968 examination prior to service 
entrance, a history of rheumatic fever at the age of 10 was 
noted.  Clinical findings were negative for any complaints or 
findings indicative of rheumatic fever or residuals thereof.  
Service medical records reveal that the veteran was 
hospitalized at a military medical facility in November and 
December 1968 for the treatment of diagnosed acute rheumatic 
fever.  

The veteran's symptoms included fever, arthritis, erythema, 
and carditis that all resolved under treatment and it was 
noted that a left lower lobe pneumonitis resolved without 
treatment.  At the time of discharge from the hospital the 
appellant was asymptomatic with the exception of minimal 
morning stiffness and pain in the wrists and knees.  

A report of a December 1968 medical board proceeding noted 
that the veteran reported three episodes of rheumatic fever 
in 1962, which required hospitalization.  He had been on 
prophylactic oral penicillin that had been discontinued prior 
to military service.  He had had an acute episode of 
rheumatic fever while on duty that required hospitalization.  
It was noted that the veteran had no evidence of arthritis or 
a skin rash on examination, but the veteran did have a grade 
II/V mid-systolic murmur that was low pitched and radiated to 
the apex.  The murmur increased with exercise.  .  The 
medical board recommended that the veteran be discharged from 
service.  It was the opinion of the medical board that he had 
no unfitting physical disability that was incurred in or 
aggravated by military service.  

VA clinical records reflect treatment in June and July 1970 
for a recurrence of rheumatic fever.  It was again noted that 
the veteran had had rheumatic fever at age 10 that had been 
treated with penicillin.  In addition, it was noted that the 
veteran had had 2 recurrences during the same year and that 
penicillin was continued until the veteran was 16 years old.  
Evaluation revealed swelling and pain in the right wrist, 
elbow, and knee with limitation of motion due to pain.  An 
electrocardiogram was reported to be within normal limits and 
a chest X-ray was negative.  An X-ray of the hands and wrist 
revealed very early rheumatoid arthritic changes.  

After hospitalization later in July 1970, for a recurrence of 
rheumatoid arthritis that subsided with medication, the 
diagnoses included rheumatic fever and questionable 
rheumatoid arthritis.  

In a statement from another private physician, dated in 
September 1970, it was reported that the veteran had been 
treated for rheumatic fever since 1961 and the doctor had 
also treated him for acute pharyngitis in April 1967.  At 
that time no heart murmur was identified.  

During a February 1996 hearing the veteran gave a history of 
rheumatic fever at ages 9 and 10.  His symptoms were swollen 
joints, arthritis, skin rashes, nervous movements, and 
nosebleeds.  He was treated with Penicillin and steroids.  
After his last attack he had been on medication until he was 
16 or 17 years of age.  The veteran also said that he had a 
heart murmur as a child, but this later "dissipated."  

The veteran said that he informed the authorities that he had 
suffered from rheumatic fever and provided a letter from a 
doctor that he was fit to enter military service.  He further 
said that he developed sore throats and fevers after about 10 
days of military training, and after several attempts was 
admitted to a military hospital after a fainting episode.  He 
believed that the condition was aggravated by a lack of 
medical attention, because a course of penicillin would have 
allowed him to remain on active duty.  

A VA performed echocardiogram (ECG) in October 1999 was 
interpreted as showing that all cardiac chambers were normal 
in size and had normal systolic function with evidence of 
diastolic dysfunction.  A February 2001 ECG revealed normal 
left ventricular thickness and trace to mild transcuspid 
regurgitation without any valvular dysfunction.  The study 
was said to be significantly unchanged compared to the 1999 
study.  

During a June 2001 hearing before the undersigned, the 
veteran reiterated that he had a pre-service history of 
rheumatic fever, but had an attack of this disorder within 
two weeks of service entrance.  He said that rheumatic fever 
resulted in his service discharge and he also said that a 
II/V systolic murmur was discovered while he was on active 
duty, which was a symptom of carditis.  He said that he did 
not have carditis prior to service.  The veteran also said 
that he had another attack of rheumatic fever within one year 
of separation from service and that this was due to the 
failure on the part of military doctors to eradicate the 
bacterial infection.  .  An electrocardiogram during service 
showed.  

On a VA fee basis cardiovascular examination conducted in 
March 2002, S1 and S2 were reportedly of regular rate and 
rhythm.  There was a 2/6 mid-systolic heart murmur at the 
parasternal borders mainly on the right with minimal 
radiation to the right neck.  Range of motion in the 
shoulders, wrists, elbows, hips, knees, and ankles were 
within normal limits.  There was no evidence of joint 
swelling, pain, tenderness, or inflammation.  The impression 
was history of acute rheumatic fever in childhood with 
subsequent resolution and without any current evidence of 
active rheumatic heart disease.  

The examining physician noted that the claimant had a history 
of acute rheumatic fever mainly manifested by fever and 
polyarthritis with the last documented episode occurring in 
1970.  He indicated that, based on the February 2001 ECG and 
clinical evaluation, there was no evidence of chronic 
sequelae of rheumatic fever, specifically from a cardiac 
standpoint.  It was also reported that there was no evidence 
of active rheumatic heart disease and no evidence of 
calcification noted on the ECG and the mitral valve.  

The physician opined that it was possible, given the rigors 
of training, that the veteran had a flare-up of acute 
rheumatic fever during basic training that was manifested as 
fever, pneumonitis, and polyarthritis.  However, the doctor 
indicated that the rheumatic fever did not undergo a 
permanent increase in severity and was most likely a 
temporary flare-up.

VA clinical records reflect occasional treatment during the 
early 2000s for various disabilities, including status post 
rheumatic fever.  A January 2003 ECG performed by the VA was 
interpreted as showing normal left ventricular systolic 
function, mild left atrium enlargement, aortic valve 
calcification and a peal gradient 25 mm hg suggestive of mild 
aortic stenosis.  There was also mild mitral valve 
regurgitation, mild tricuspid regurgitation and no 
pericardial effusion.  It was said that there were no 
significant changes compared to the October 1999 study.  

Pursuant to the Board's August 2003 remand, the RO submitted 
the veteran's claims folder for review and further comment to 
the physician who conducted the fee basis VA examination in 
March 2002.  The doctor noted that at the time of the March 
2002 examination the veteran complained of a sharp pleuritic 
sensation that radiated down the left arm and which had been 
stable for 30 years.  The veteran at that time also 
complained of claudication symptoms and studies revealed him 
to have peripheral vascular disease in the lower extremities.  
At that time the veteran was also being investigated for 
percutanious intervention and angioplasty, as well as 
stenting of the right femoral artery.

After reviewing the claims folder and his noted from the 
March 2002 examination, the doctor concluded that the veteran 
did have a mild peak aortic valve gradient consistent with 
mild aortic stenosis, but this was felt to be of minimal 
clinical significance.  It was also noted that the 2003 ECG 
showed calcification of the aortic valve that was not 
mentioned in the 2001 ECG, but the earlier studies did show a 
very mild aortic valve radiant which represented a mild level 
of aortic stenosis which explained the mid systolic murmur 
that radiated into the carotids.  This was consistent with an 
aortic valve murmur.  It was also stated that the 
preservation of normal carotid pulsations would argue for the 
minimal clinical significance of the aortic stenosis.  

With respect to whether the calcification of the aortic valve 
represented rheumatic heart disease as opposed to normal 
calcific degeneration of the mitral valve, the doctor noted 
that the record contained no reference to mitral valve 
disease in the veteran's case and that he had apparently 
normal mitral valve function except for mild and perhaps 
physiologic mild regurgitation.  In view of this, the doctor 
believed that it was highly unlikely that the aortic valve 
calcification and mild aortic stenosis was a sequelae of 
rheumatic heart disease in the absence of mitral valve 
disease.  The doctor noted that rheumatic heart disease is 
most likely to be accompanied by mitral valve disease if it 
was to affect the aortic valve to any significant degree, and 
that the ECGs of 2001 and 2003 did not mention any mitral 
valve leaflet thickening, restricted mobility, or even 
calcification in this valve.  

The doctor concluded that the demonstrated aortic 
calcification was most likely the result of senile calcific 
degeneration. The doctor did not believe that the veteran had 
active rheumatic heart disease.  In addition, the doctor did 
not believe that the claimant had any significant sequelae of 
rheumatic heart disease from the valvular standpoint, and 
that aortic valve disease from rheumatic heart disease would 
be extremely rare in the absence of mitral valve disease.  In 
addition, the doctor stated that while the veteran did have 
carditis, he had normal preserved LV systolic function which 
indicated that even if LV systolic dysfunction during acute 
rheumatic fever in the past it was fully recovered.  

Finally, the doctor opined that since there was no evidence 
that indicating a residual of rheumatic fever, such could not 
have been worsened during service.  

The impressions of the evaluation and review included history 
of rheumatic fever in childhood with subsequent resolution 
and reactivation during military service without any current 
evidence of active rheumatic fever or any long-term sequelae 
of active rheumatic heart disease; and calcified aortic valve 
with mild aortic stenosis, most likely due to senile 
degenerative calcification.  


                                                   II.  Legal 
Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.

Service connection for arthritis and endocarditis (to include 
all forms of valvular disease) may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service pursuant 
to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), (b).

Aggravation may not be conceded if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (holding that the presumption of aggravation created 
by section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 
479 (1997); Browder v. Brown, 5 Vet. App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening].")

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

While the claimant reported a history of pre-service 
rheumatic fever on his October 1968 examination prior to 
service entrance, there were no findings indicative of this 
disease on the clinical evaluation conducted at that time.  
The presumption of soundness at service entrance is therefore 
for application in this case.

Under § 1111, presumption of soundness is rebutted only be 
clear and unmistakable evidence of pre-existence, and that 
there was no aggravation.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

Service connection requires "competent evidence [(1)] of 
current disability (a medical diagnosis)[,] . . . [(2)] of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence)[,] . . . and [(3)] of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence)", Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  For a preexisting condition aggravated in 
service to be found to be service connected, the three Caluza 
elements must be satisfied.  Cotant v. Principi, 17 Vet. App. 
116, 132 (2003).

In this case rheumatic fever or its residuals was not 
identified on the examination for service entrance.  
Therefore, the presumption of soundness is for application.  
The medical evidence and the un-disputed history show that 
rheumatic fever pre-existed service.  Since there is no 
evidence to the contrary, the evidence is clear and 
unmistakable that rheumatic fever pre-existed service.  
Although the veteran had an episode of rheumatic fever during 
service, the record shows that the episode resolved, and 
there is no evidence of residual disability from this 
episode.  Thus, the evidence appears to be clear and 
unmistakable that there was no aggravation during service.  
Accordingly, the presumption of soundness is rebutted.

Once the presumption of soundness is rebutted, the question 
becomes whether the pre-existing disability was aggravated in 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As just 
discussed, the record shows an acute episode of rheumatic 
fever during service.  However, the record does not show a 
permanent increase in the severity of the underling 
disability, inasmuch as the episode resolved, and there have 
been no findings of rheumatic fever or its residuals since 
1970.

However, even if the presumption of soundness were not 
rebutted, the veteran could not prevail unless the evidence 
showed a current disability.  Id.  The requirement of a 
current disability is not satisfied, unless the record shows 
disability at the time of the claim, as opposed to some time 
in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998).  Here, extensive medical records, including 
detailed evaluations, have not shown rheumatic fever, or 
residuals of rheumatic fever, including rheumatic heart 
disease, in recent decades.

The veteran is essentially claiming service connection for 
rheumatic heart disease as a residual of rheumatic fever.  
That there is no clinical evidence that the veteran had this 
disease during service and recent examinations in 2002 and 
2004 failed to demonstrate that he currently has rheumatic 
heart disease or residuals thereof.  Findings indicative of a 
calcified aortic valve with mild aortic stenosis have 
recently been identified, but the competent medical opinions 
are to the effect that this is most likely due to senile 
degenerative calcification and not due to rheumatic heart 
disease.  

The veteran has contended that he has current heart disease 
as a residual of the rheumatic fever in service.  However, as 
a lay person, he is not competent to offer an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Brown, 2 Vet. App. 492 (1992).

Since the evidence does not demonstrate that the veteran 
currently has rheumatic heart disease, or other residuals of 
rheumatic fever, service connection for these disabilities is 
not warranted.  Because the evidence is weighed against the 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of rheumatic fever, 
other than rheumatic heart disease is denied.  

Service connection for rheumatic heart disease is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



